ADAMS, Justice.
This action arises out of an attempt by American Resources Insurance Company to execute on a judgment entered against Janice M. Simmons. In response to the attempt to execute on that judgment, Mrs. Simmons requested a jury trial to determine whether her undivided joint interest with right of survivorship in certain property in Mountain Brook exceeded the $5,000 homestead exemption that she alleges she is entitled to. See § 6-10-2, Ala.Code 1975. Her liability on the underlying debt has already been determined. See Berry Mountain Mining Co. v. American Resources Insurance Co., 541 So.2d 4 (Ala. *10391989). The trial court refused to grant a jury trial to Mrs. Simmons.
The trial judge held a hearing wherein American Resources offered testimony of an appraiser in Jefferson County, Mr. Robert J. Dow, that the value of Mrs. Simmons’s undivided joint interest did indeed exceed $5,000. In fact, he estimated the value of her interest to be approximately $150,000. He explained the method he used to determine the value of the entire estate and how he had reached his valuation of her interest. Following the hearing, the trial judge entered a judgment in favor of American Resources. We affirm.
Mrs. Simmons offered no evidence whatever to contradict the valuation offered by American Resources. The property, located on Old Leeds Road, in Mountain Brook, had an appraisal for tax purposes in excess of $500,000, and Mrs. Simmons did not make a single offer of proof that her undivided interest (as a joint tenant with right of survivorship) was worth less than $5,000, the amount of the homestead exemption she was claiming. The trial judge did not err in entering the summary judgment, and that judgment is hereby affirmed.
AFFIRMED.
MADDOX, HOUSTON, STEAGALL and KENNEDY, JJ., concur.